Citation Nr: 1146363	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-32 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1980 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The claims file was subsequently transferred to the RO in New York, New York for further handling.

The issue of the Veteran's entitlement to non-service-connected pension benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus.  In support of his claim, he credibly asserts that he was exposed to acoustic trauma during his active duty service, in the form of exploding artillery shells during his basic training.  The Veteran argues that his current hearing loss and tinnitus have resulted from this acoustic trauma.

Before service connection for hearing loss may be granted, such hearing loss must be of a particular level of severity.  For purposes of applying the laws administered by the VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Post-service VA treatment records from April 2005 and December 2006 indicate that audiometric testing revealed normal hearing acuity through 4000 Hertz in both ears.  The December 2006 record notes further that the Veteran's word recognition, as measured by Maryland CNC word list testing, was "excellent."

A VA audiology examination performed in August 2010 also revealed normal audiometric findings in both ears through 4000 Hertz.  Maryland CNC word list testing, however, revealed speech recognition scores of only 80 percent in the right ear and 82 percent in the left ear.  Nonetheless, the VA examiner does not explain the apparent disparity between the Veteran's measured audiometric scores and Maryland CNC word list scores.  Moreover, although the VA examiner diagnosed tinnitus and mild to moderately severe sensorineural hearing loss in the right ear from 4000 to 8000 Hertz and mild hearing loss in the left ear after 6000 Hertz, the examiner does not provide such diagnoses in terms of the Veteran's speech recognition scores nor does she apply the audiometric findings from the frequencies identified under 38 C.F.R. § 3.385.  In this regard, there is no explanation from the examiner as to the significance of the Veteran's speech recognition scores and the extent to which, if any, her diagnoses could be based upon the Veteran's speech recognition scores.  Finally, the examiner does not offer an explanation as to the differing findings from the VA examination and those expressed in the Veteran's April 2005 and December 2006 VA treatments.  In view of the above, the Board finds that the findings and conclusions expressed in the August 2010 VA examination report are insufficient in that they do not permit the Board to determine whether the Veteran has hearing loss which meets the threshold requirements under 38 C.F.R. § 3.385.

Additionally, in spite of the rendered diagnoses in the August 2010 VA examination report, the examiner expressed that in the absence of any documented hearing evaluations during the Veteran's active duty service, she was unable to determine the etiology of the Veteran's tinnitus and bilateral hearing loss without resort to speculation.  In this regard, however, the Board notes that the Veteran's service treatment records have been associated with the claims file, including his June 1981 separation examination report.  The Board also notes that the Veteran credibly asserts in-service acoustic trauma during his basic training, as well as various post-service acoustic trauma as a warehouse worker (albeit with hearing protection).

In cases involving a VA examiner's opinion that a finding cannot be rendered without resort to speculation, the United States Court of Appeals for Veterans Claims (Court) has observed that VA is not required to proceed through multiple iterations of repetitive medical examinations until it has obtained a conclusive opinion or formally declares that further examinations would be futile.  Jones v. Shinseki, 23 Vet. App. 382, 387 (2010).  It must be clear, however, from some combination of the examiner's opinion and the Board's analysis of the record, that the examiner has not invoked the phrase "without resort to mere speculation" as a substitute for full consideration of all pertinent and available medical facts.  Id.  The Court noted that such a standard requires that the examiner's assessment be made after all due diligence has been exercised in seeking relevant medical information that may have bearing on the requested opinion.  Id. at 389.  Though a bald statement by the examiner that it would be speculative to render an opinion as to etiology or diagnosis is fraught with ambiguity, the Board may rely on an examiner's conclusion that an opinion would be speculative if such an opinion is supported by an explanation of the basis for such an opinion or is otherwise apparent in the Board's review of the evidence.  Id. at 390.  VA must also ensure that it is clear, from either the examiner's statements or the Board decision, that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id. (quoting Daves v. Nicholson, 21 Vet. App. 246 (2007)).  Thus, the examiner's use of the phrase "without resort to mere speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Finally, the examiner should clearly identify precisely which facts cannot be determined.

In this case, the VA examiner's conclusion that she was unable to provide an etiology opinion for the Veteran's bilateral hearing loss and tinnitus without resort to speculation is not supported by an explanation as to why specific audiometric findings from the Veteran's active duty service are necessary to render an opinion, particularly in view of the available service treatment records and the Veteran's assertions of in-service and post-service acoustic trauma.  In the absence of such discussion or explanation, the VA examiner's etiology opinion, or lack thereof, is insufficient to permit the Board to make a determination.

In view of the foregoing, the Veteran should be afforded a new VA examination with a new VA examiner to determine the nature and etiology of the Veteran's hearing loss and tinnitus.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his service connection claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain any additional records pertaining to treatment of the Veteran's hearing loss and tinnitus since September 2008 and to schedule a new VA audiology examination to determine the nature, severity, and etiology of his hearing loss and tinnitus.

The Veteran should be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of any private and/or VA medical providers who have rendered treatment for his hearing loss and/or tinnitus since September 2008.

2.  Then, the RO should contact the private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  Then, the Veteran should be afforded a VA examination, with an appropriate examiner, to determine the nature, severity, and etiology of the Veteran's hearing loss and tinnitus.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner should assume that the Veteran was exposed to acoustic trauma during service from exploding shells during his basic training.

All tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran to obtain the approximate date of onset of hearing loss and tinnitus, his in-service and post-service history of noise exposure, in-service and post-service treatment history; audiometric testing to determine pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz; and Maryland CNC speech recognition testing.  Based on a review of the claims file, the relevant information obtained from the examiner's interview of the Veteran, and the clinical and audiometric findings from the examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's hearing loss and tinnitus are etiologically related to the Veteran's acoustic trauma during service or to any other injury or illness incurred during service.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include the diagnoses and positive nexus findings expressed in the Veteran's VA treatment records), relevant findings on examination and from the Veteran's stated history, and applicable medical principles.  If the examiner finds that an etiology opinion cannot be provided without resort to speculation due to limitations of knowledge in the medical community at large, the examiner must identify the facts that cannot be determined, what additional information is necessary, All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  After completion of the above development, and any other development deemed necessary based upon the results of the foregoing development, the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus should be readjudicated.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



